Citation Nr: 0808438	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-24 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a disease causing 
demyelination.

2.  Entitlement to service connection for erectile 
dysfunction (ED), to include on a secondary basis.

3.  Entitlement to a rating in excess of 30 percent for 
migraine headaches.

4.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine.

5.  Entitlement to a rating in excess of 10 percent for right 
knee strain.

6.  Entitlement to a rating in excess of 10 percent for left 
knee strain.

7.  Entitlement to a rating in excess of 10 percent for 
sinusitis with deviated septum.

8.  Entitlement to a rating in excess of 10 percent for 
dermatitis.

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1969 to April 1971 and from August 1984 to January 
2003.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the Muskogee, Oklahoma Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran's claims file 
is now in the jurisdiction of the Cleveland, Ohio RO.  A June 
2005 rating decision increased the rating for sinusitis from 
0 percent to 10 percent for the entire period since February 
1, 2003.  A Travel hearing was held before the undersigned in 
December 2007.  A transcript of the hearing is of record.

By testimony provided at the December 2007 Travel Board 
hearing, the veteran raised the issue of entitlement to a 
compensable rating for hypertension.  Since this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate action.

The issues of entitlement to service connection for ED, to a 
rating in excess of 20 percent for DDD of the lumbar spine 
and to a rating in excess of 10 percent for sinusitis with 
deviated septum are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action is required on his part.



FINDING OF FACT

On the record at the December 2007 hearing before the 
undersigned, the veteran indicated that he wished to withdraw 
his appeal seeking service connection for a disease causing 
demyelination and increased ratings for migraine headaches, 
right knee strain, left knee strain and dermatitis; there are 
no questions of law or fact remaining before the Board in 
these matters.


CONCLUSION OF LAW

The veteran has withdrawn his Substantive Appeal in the 
matters of entitlement to service connection for a disease 
causing demyelination and increased ratings for migraine 
headaches, right knee strain, left knee strain and 
dermatitis; the Board has no jurisdiction in these matters.  
38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

On the record at the hearing before the undersigned in 
December 2007, the veteran withdrew his appeal in the matters 
of: entitlement to service connection for a disease causing 
demyelination; entitlement to a rating in excess of 30 
percent for migraine headaches; entitlement to a rating in 
excess of 10 percent for right knee strain; entitlement to a 
rating in excess of 10 percent for left knee strain; and 
entitlement to a rating in excess of 10 percent for 
dermatitis.  (The veteran stated that a disease causing 
demyelination is "not the issue."  See December 2007 
hearing transcript at p. 3.  He further said that his 
migraine headaches, knee disabilities and dermatitis are 
"good" and the appeals are "resolved."  Id. at pp. 7, 15-
16, 20.)  Hence, there are no allegations of error of fact or 
law for appellate consideration on those issues.  
Accordingly, the Board does not have jurisdiction to consider 
an appeal in these matters, and they must be dismissed 
without prejudice.


ORDER

The appeal in the matter of entitlement to service connection 
for a disease causing demyelination is dismissed.

The appeal in the matter of entitlement to a rating in excess 
of 30 percent for migraine headaches is dismissed.

The appeal in the matter of entitlement to a rating in excess 
of 10 percent for right knee strain is dismissed.

The appeal in the matter of entitlement to a rating in excess 
of 10 percent for left knee strain is dismissed.

The appeal in the matter of entitlement to a rating in excess 
of 10 percent for dermatitis is dismissed.


REMAND

First, additional evidence pertinent to the issues of service 
connection for ED and an increased rating for DDD of the 
lumbar spine (private treatment records dated in 2005) was 
received in September 2005, subsequent to the issuance of the 
July 2005 Supplemental Statement of the Case (SSOC) which has 
not been reviewed by the RO in conjunction with the issues on 
appeal.  RO consideration of the additional evidence was not 
waived.  Accordingly, the RO must be given the opportunity to 
review this evidence before the Board can enter a decision.  
See 38 C.F.R. § 20.1304(c) (2007).
Regarding the claim of service connection for ED, to include 
on a secondary basis, there is nothing in the record that 
satisfies the notification requirements of the VCAA.  In this 
regard, the Board also notes that a revised version of 
38 C.F.R. § 3.310 became effective October 10, 2006.  The 
revised version essentially provides that VA will not concede 
aggravation of a non service-connected disease or injury by a 
service-connected disease or injury unless the baseline level 
of severity is established by medical evidence.  The 
regulation further sets out the procedure for determining the 
extent of any aggravation.  The veteran should have written 
notice of the new regulation.  With regard to the claims for 
increased ratings for DDD of the lumbar spine and sinusitis 
with deviated septum, the Board notes also that on January 
30, 2008, the Court issued a decision in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008), which 
held that at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  On remand, there is an opportunity for the RO 
to address any notice deficiencies.

Furthermore, the Board is also of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his remaining claims.

Regarding the claim of service connection for ED, the Board 
finds that there is no etiology opinion of record that is 
adequate for adjudication purposes.  The veteran maintains 
that his ED is due to his service-connected hypertension or 
DDD of the lumbar spine.  A November 2002 VA examination 
report states that there was no current diagnosis of ED; 
however, recent (2005 ) private treatment records show a 
current diagnosis of ED.  The veteran testified that his VA 
physician, Dr. R., had opined that his ED is related to his 
service-connected DDD of the lumbar spine.  The Board notes 
that no such opinion is of record.  On remand, the veteran 
should be scheduled for a VA medical examination specifically 
for the purpose of determining the etiology of any current 
ED.  See 38 U.S.C.A. § 5103A.

Regarding the claim for an increased rating for sinusitis 
with deviated septum, a review of the record suggests that 
there might be outstanding medical evidence.  During the 
December 2007 Travel Board hearing, the veteran and his wife 
testified that he recently had antibiotics prescribed for 
sinusitis by Dr. R. at the Dayton, Ohio VA Medical Center 
(VAMC); they asked that these treatment records be obtained.  
The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  With regard to the veteran's claim 
for service connection for ED, to include 
on a secondary basis, the RO should send 
the veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b), to include 
notification of the amendments to 
38 C.F.R. § 3.310(b), effective as of 
October 10, 2006, and notification that 
he should submit any pertinent evidence 
in his possession.  The RO should then 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  

For the increased rating issues on 
appeal, the RO should furnish the veteran 
with an appropriate VCAA notice letter 
complying with the holdings of the Court 
in Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).

2.  The RO should secure for the claims 
file copies of all outstanding records of 
treatment the veteran received since 
March 2005 for sinusitis, DDD and ED from 
the Dayton VAMC.  If any records sought 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran so notified.  

3.  Thereafter, the RO should arrange for 
the veteran to be examined by a urologist 
to determine whether he has ED.  If ED is 
diagnosed, the examiner should provide an 
opinion as to the etiology of the 
disability.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated studies or tests should be 
accomplished.  All clinical findings 
should be reported in detail.

Based on review of the veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or better 
probability) that any ED diagnosed was 
caused or aggravated (i.e., chronically 
worsened) by the veteran's service-
connected hypertension or his service-
connected DDD of the lumbar spine.  If 
the examiner finds that the veteran's ED 
was not caused, but was aggravated by his 
service-connected hypertension or DDD of 
the lumbar spine, the examiner should 
report the baseline level of severity of 
the ED prior to the onset of aggravation, 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity.  If some of the increase in 
severity of the ED is due to natural 
progress, the examiner should indicate 
the degree of such increase in severity 
due to natural progression.  See 
generally 38 C.F.R. § 3.310(b) (effective 
October 10, 2006).  

The examiner should explain the rationale 
for all opinions expressed.  

4.  Thereafter, the RO should arrange for 
any further development deemed necessary, 
to include ordering a VA examination, or 
seeking a medical advisory opinion.

5.  The RO should then readjudicate the 
issues of entitlement to service 
connection for ED, entitlement to a 
rating in excess of 20 percent for DDD of 
the lumbar spine and entitlement to a 
rating in excess of 10 percent for 
sinusitis with deviated septum, in light 
of all pertinent evidence and legal 
authority.  The provisions of 38 C.F.R. 
§ 3.310(b) (effective October 10, 2006) 
should be applied, if pertinent.  If any 
claim remains denied, the RO should issue 
an appropriate Supplemental Statement of 
the Case and provide the veteran the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


